Citation Nr: 0707750	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-28 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for bilateral tinea 
pedis. 

2.  Entitlement to a compensable rating for pityriasis 
versicolor. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
August 1989. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
compensable ratings for bilateral tinea pedis and for 
pityriasis versicolor. 

The veteran requested a hearing before the Board sitting at 
the RO but failed to appear as scheduled in August 2005.  Two 
and one half hours prior to the hearing, the veteran 
submitted a letter by facsimile requesting that the hearing 
be rescheduled for unspecified personal and family reasons 
and to permit submission of additional evidence.  The Board 
member before whom the hearing was to have been conducted 
reviewed and denied the request because it was submitted less 
than two weeks in advance and because good cause was not 
shown.  38 C.F.R. § 20.704(c) (2006).  Subsequent to the date 
of the hearing, the veteran had the opportunity to submit 
additional new evidence.  None has been received.  

These claims are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).

The Board finds that a VA examination would be useful in this 
case.  The criteria for the evaluation of skin disorders that 
are applicable to these claims rate the disability based upon 
the percentage of the entire body or the percentage of 
exposed areas affected.  While the veteran has previously 
been examined, that information has not been provided in the 
previous examination reports.  Therefore, an additional 
examination is needed to obtain that information.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA skin 
examination.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  That review should be 
indicated in the examination report.  
Specifically the examiner should state 
the percentage of the entire body and the 
percentage of the exposed areas affected 
by the veteran's service-connected 
bilateral tinea pedis and pityriasis 
versicolor.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, the case should be 
returned to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


